DETAILED ACTION
1	This action is responsive to the amendment filed on July 05, 2022.
2	The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Mcildowie et al. (US 2016/0074643 A1) in view of Chen et al. (US 2006/0018862 A1) is maintained for the reasons set forth in the previous Office action that mailed on April 05, 2022.
Response to Applicant’s Arguments
3	Applicant's arguments filed 7/05/2022, have been fully considered but they are not persuasive.
	With respect to the rejection of the claims under 103 over Mcildowie et al. (US’ 643 A1) in view of Chen et al. (US’ 862 A1), applicant argued that the penetration of glycerin into skin is enhanced when a composition comprising the glycerin is applied to the skin with a device comprising a substrate having a specifically tailored magnetic array embedded therein. The applicant also argued that Mcildowie does not even mention glycerin and thus the applicant submit that it can hardly be considered as a suitable starting point for the analysis. The applicant further, argued that Chen discloses compositions comprising glycerin but Chen is not at all concerned with enhancing the penetration of actives, glycerin or other into skin and thus the applicant submit that it can hardly be considered relevant here.
	The examiner respectfully, disagrees with the above arguments because Mcildowie et al. (US’ 643 A1) clearly teaches a cosmetic skin care product comprising glycerol (glycerin) as one of the dermatologically acceptable carrier within which the vitamin B3 and other ingredients to be delivered to the skin (see page 8, paragraphs, 0096-0097), and, thus, glycerin presents in the cosmetic product as clearly mentioned by Mcildowie et al. (US’ 643 A1). Further, the amount of glycerin as a possible carrier has not been determined by Mcildowie et al. (US’ 643 A1) and therefore, the secondary reference of Chen et al. (US’ 862 A1) in analogous art of skin care formulation, teaches the amount of the glycerin generally used in the skin care composition (see page 12, Table 1, Ex. 10 and Ex. 11). Therefore, Mcildowie does mention glycerin as a carrier in the skin care produce and it can easily be considered as a suitable starting point doe the analysis. 
	With regards to the applicant’s argument that Mcildowie is concerned with enhancing the penetration of Vitamin B3 and not any other active, the examiner would like to point out that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. “In re Heck, 699 F.2d 1331, 1332-33 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed.Cir.), cert. denied, 493 U.S. 975 (1989).    
	In this case Mcildowie clearly teaches skin care product comprising an applicator which is similar to the claimed applicator as acknowledged by applicant and wherein the skin care product also comprises skin care composition that comprises glycerin as a dermatologically acceptable carrier for enhancing the penetration of vitamin B3 and other ingredients to be delivered to the skin, and, thus the person of the ordinary skill in the art would expect that similar care composition used by similar applicator would have similar results. Therefore, the obviousness rejection is proper and maintained.
	With respect to applicant’s argument based on the unexpected results of the claimed invention, the examiner would like to mention that the examples in the specification are of no probative value in determining patentability of the claims since they do not involve a comparison of applicant’s invention with the closest applied prior art. See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984), and In re Fern, 208 USPQ 470 (CCPA 1981). 
	Furthermore, the table provided by applicant shows the criticality of using magnetic applicator of the claimed invention over using a finger alone to apply the skin mask formula, and, thus, applicants have not shown on record the criticality of glycerin in the claimed invention over the composition of the closest prior art of record.
4	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761